                 Case:
AO 88B (Rev. 02/14) Subpoena1:21-mc-00017-SJD-SKB                   Docor#:to 1-1
                             to Produce Documents, Information, or Objects    PermitFiled:
                                                                                    Inspection08/05/21
                                                                                               of Premises inPage:     1 of
                                                                                                             a Civil Action        5 PAGEID #: 2
                                                 UNITED STATES DISTRICT COURT
                                                               for the
                                                      Southern District of Ohio
        In re: DMCA Subpoena to YouTube, LLC.                                         )
                 Plaintiff                                                            )
                     v.                                                               )          Civil Action No.: 1:21-mc-0017
                                                                                      )
                     Defendant.                                                       )

                           SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                             OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

          To:                           YouTube, LLC, c/o Corporation Service Company,
                               2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833
                                    (Name of person to whom this subpoena is directed.)
         Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the material:


 Place: 4675 MacArthur Court, Suite 700, Newport Beach, CA Date and Time:
 92660 attn: Adam Sherman);                                September 7, 2021
         or via email: acsherman@vorys.com

           Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or other
property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party may inspect,
measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                             Date and Time:




         The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance; Rule 45(d),
relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to respond to this
subpoena and the potential consequences of not doing so.
Date: __________________

                                           CLERK OF COURT
                                                                                                 OR
                                           _______________________________                            ____________________________________
                                           Signature of Clerk or Deputy Clerk                                   Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing Aerus LLC, et al., who issues or requests
this subpoena, is: Adam C. Sherman, 301 E. Fourth St., Ste. 3500, Cincinnati OH 45202; acsherman@vorys.com; 513-723-4680
                                  Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)
              Case: 1:21-mc-00017-SJD-SKB Doc #: 1-1 Filed: 08/05/21 Page: 2 of 5 PAGEID #: 3
Civil Action No.:

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

        I received this subpoena for (name of individual and title, if any) on (date) .

            I served the subpoena by delivering a copy to the named person as follows:



                                                                                      on (date)                     ; or


            I returned the subpoena unexecuted because:

                                                                                                                            .

        Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered
        to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

        $                         .


My fees are $                     for travel and $                  for services, for a total of $                   .


        I declare under penalty of perjury that this information is true.

Date:
                                                                              Server’s signature



                                                                            Printed name and title




                                                                              Server’s address

Additional information regarding attempted service, etc.:
                 Case:
AO 88B (Rev. 02/14) Subpoena1:21-mc-00017-SJD-SKB                   Docor#:to 1-1
                             to Produce Documents, Information, or Objects    PermitFiled:
                                                                                    Inspection08/05/21
                                                                                               of Premises inPage:     3 of(Page
                                                                                                             a Civil Action  5 3)PAGEID                         #: 4
                                   Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.
                                                                                                (ii) disclosing an unretained expert’s opinion or information that does not
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a person                  describe specific occurrences in dispute and results from the expert’s study that
to attend a trial, hearing, or deposition only as follows:                                  was not requested by a party.
   (A) within 100 miles of where the person resides, is employed, or regularly                 (C) Specifying Conditions as an Alternative. In the circumstances described
transacts business in person; or                                                            in Rule 45(d)(3)(B), the court may, instead of quashing or modifying a subpoena,
   (B) within the state where the person resides, is employed, or regularly                 order appearance or production under specified conditions if the serving party:
transacts business in person, if the person                                                     (i) shows a substantial need for the testimony or material that cannot be
     (i) is a party or a party’s officer; or                                                otherwise met without undue hardship; and
     (ii) is commanded to attend a trial and would not incur substantial expense.               (ii) ensures that the subpoenaed person will be reasonably compensated.

  (2) For Other Discovery. A subpoena may command:                                          (e) Duties in Responding to a Subpoena.
   (A) production of documents, electronically stored information, or tangible
things at a place within 100 miles of where the person resides, is employed, or               (1) Producing Documents or Electronically Stored Information. These
regularly transacts business in person; and                                                 procedures apply to producing documents or electronically stored information:
   (B) inspection of premises at the premises to be inspected.                                  (A) Documents. A person responding to a subpoena to produce documents
                                                                                            must produce them as they are kept in the ordinary course of business or must
(d) Protecting a Person Subject to a Subpoena; Enforcement.                                 organize and label them to correspond to the categories in the demand.
                                                                                                (B) Form for Producing Electronically Stored Information Not Specified.
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney                      If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps to                information, the person responding must produce it in a form or forms in which
avoid imposing undue burden or expense on a person subject to the subpoena.                 it is ordinarily maintained or in a reasonably usable form or forms.
The court for the district where compliance is required must enforce this duty                  (C) Electronically Stored Information Produced in Only One Form. The
and impose an appropriate sanction—which may include lost earnings and                      person responding need not produce the same electronically stored information
reasonable attorney’s fees—on a party or attorney who fails to comply.                      in more than one form.
                                                                                                (D) Inaccessible Electronically Stored Information. The person responding
  (2) Command to Produce Materials or Permit Inspection.                                    need not provide discovery of electronically stored information from sources that
    (A) Appearance Not Required. A person commanded to produce documents,                   the person identifies as not reasonably accessible because of undue burden or
electronically stored information, or tangible things, or to permit the inspection          cost. On motion to compel discovery or for a protective order, the person
of premises, need not appear in person at the place of production or inspection             responding must show that the information is not reasonably accessible because
unless also commanded to appear for a deposition, hearing, or trial.                        of undue burden or cost. If that showing is made, the court may nonetheless order
    (B) Objections. A person commanded to produce documents or tangible things              discovery from such sources if the requesting party shows good cause,
or to permit inspection may serve on the party or attorney designated in the                considering the limitations of Rule 26(b)(2)(C). The court may specify conditions
subpoena a written objection to inspecting, copying, testing, or sampling any or            for the discovery.
all of the materials or to inspecting the premises—or to producing electronically
stored information in the form or forms requested. The objection must be served               (2) Claiming Privilege or Protection.
before the earlier of the time specified for compliance or 14 days after the                    (A) Information Withheld. A person withholding subpoenaed information
subpoena is served. If an objection is made, the following rules apply:                     under a claim that it is privileged or subject to protection as trial-preparation
     (i) At any time, on notice to the commanded person, the serving party may              material must:
move the court for the district where compliance is required for an order                        (i) expressly make the claim; and
compelling production or inspection.                                                             (ii) describe the nature of the withheld documents, communications, or
     (ii) These acts may be required only as directed in the order, and the order           tangible things in a manner that, without revealing information itself privileged
must protect a person who is neither a party nor a party’s officer from significant         or protected, will enable the parties to assess the claim.
expense resulting from compliance.                                                              (B) Information Produced. If information produced in response to a subpoena
                                                                                            is subject to a claim of privilege or of protection as trial-preparation material, the
(3) Quashing or Modifying a Subpoena.                                                       person making the claim may notify any party that received the information of
   (A) When Required. On timely motion, the court for the district where                    the claim and the basis for it. After being notified, a party must promptly return,
compliance is required must quash or modify a subpoena that:                                sequester, or destroy the specified information and any copies it has; must not
    (i) fails to allow a reasonable time to comply;                                         use or disclose the information until the claim is resolved; must take reasonable
    (ii) requires a person to comply beyond the geographical limits specified in            steps to retrieve the information if the party disclosed it before being notified;
Rule 45(c);                                                                                 and may promptly present the information under seal to the court for the district
    (iii) requires disclosure of privileged or other protected matter, if no                where compliance is required for a determination of the claim. The person who
exception or waiver applies; or                                                             produced the information must preserve the information until the claim is
    (iv) subjects a person to undue burden.                                                 resolved.
   (B) When Permitted. To protect a person subject to or affected by a subpoena,
the court for the district where compliance is required may, on motion, quash or            (g) Contempt.
modify the subpoena if it requires:                                                         The court for the district where compliance is required—and also, after a motion
    (i) disclosing a trade secret or other confidential research, development, or           is transferred, the issuing court—may hold in contempt a person who, having
commercial information; or                                                                  been served, fails without adequate excuse to obey the subpoena or an order
                                                                                            related to it.




                                                  For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case: 1:21-mc-00017-SJD-SKB Doc #: 1-1 Filed: 08/05/21 Page: 4 of 5 PAGEID #: 5




                                         EXHIBIT A

                   INSTRUCTIONS FOR SUBPOENA PRODUCTION:

        1. The terms “You” or “Your” means YouTube, LLC, and all persons or entities

     acting or purporting to act under its control or on its behalf.

        2. “Documents” or “document” shall have the meaning set forth in the Federal Rules

     of Civil Procedure and includes, without limitation, each and every writing, drawing,

     graph, chart, photograph, sound recording, image, or other data or data compilation

     stored in any medium from which information can be obtained either directly or after

     translation into a reasonably usable form that is in Your possession, custody, or control.

        3. Any use of the singular shall be deemed to refer also to the plural, and vice versa.

        4. Any use of the word “and” shall be deemed to refer also to the word “or,” and

     vice versa.

        5. “YouTube Account” refers to a user account registered with www.youtube.com.

        6. “Personally-identifying information” includes any and all information relevant to

     the identity of the party to whom a YouTube Account is registered, including but not

     limited to: actual first and last name of the YouTube Account holder, along with any

     corresponding names; entity names and contact person within the entity if associated with

     a corporation; email address; physical addresses; telephone, mobile, or fax numbers; all

     Internet Protocol (“IP”) addresses; all IP log records; user preferences; and any other

     identifying information associated with the YouTube Account.
 Case: 1:21-mc-00017-SJD-SKB Doc #: 1-1 Filed: 08/05/21 Page: 5 of 5 PAGEID #: 6




                                 ITEMS TO BE PRODUCED:


       Please produce documents containing identifying information relating to the person or

entity who/that operates the YouTube account named “NanoLab SG” located at

https://www.youtube.com/channel/UCmJsDh5lbVOObh2wHdDyi5g from January 1, 2021,

through the present date (the date of production if possible, otherwise through the date upon

which the subpoena is received by YouTube).
